   Case: 20-10424-BAH Doc #: 15 Filed: 06/04/20 Desc: Notice Upon Conversion 7to13 Page
                                           1 of 1
                               UNITED STATES BANKRUPTCY COURT
                                               District of New Hampshire
                                                    55 Pleasant Street
                                                        Room 200
                                               Concord, NH 03301−3941


In re:                                                                           Bk. No. 20−10424−BAH
                                                                                 Chapter 13
Theresa Pearson
     Debtor




                                NOTICE UPON CONVERSION OF CASE UNDER
                                 CHAPTER 7 TO CASE UNDER CHAPTER 13



A prior order having been entered converting this case, you are notified that:

1. Notwithstanding any other notices creditors may have received prior to the conversion of the case and if creditors
have not yet filed a proof of claim, creditors are now required to file a proof of claim regardless of whether the
creditor's claim has been listed on the debtor's schedules.

2. You will receive a separate notice scheduling the section 341 meeting under the new chapter.

3. The chapter 7 trustee shall:

a. forthwith, turn over to the debtor or chapter 13 trustee all records and property of the estate remaining under the
trustee's custody and control, and

b. within 30 days of the date of this notice, file an accounting of all receipts and distributions made, together with a
report on administration of the case, as required by 11 U.S.C. § 704(9).

4. The debtor shall file:

a. within 14 days from the date of this notice, the statements and schedules required by Federal Rule of Bankruptcy
Procedure 1007(b), if such documents have not already been filed, and

b. within 14 days from the date of this notice, a chapter 13 plan.

5. Within 30 days of the date of this notice, the trustee or any professional seeking compensation under the
prior chapter must file a fee application.

6. Lawrence P. Sumski has been appointed chapter 13 trustee.


Date: June 4, 2020                                                               Bonnie L. McAlary
                                                                                 Clerk of Court
                                                                                 By: /s/ Dori Sommer
                                                                                 Deputy Clerk

Form GTcnv7to13tmp−192
